                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

DADRAIN BANKS                                                                    PLAINTIFF

v.                           CASE NO: 4:19CV00352-JM-JJV

TURN KEY MEDICAL                                                               DEFENDANT


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 9th day of June, 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
